Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the outer wall of the first portion, the receiving portion, and the second generally planar contact portion that all appear to be directed the same element (152) on the side rail. This renders the claim indefinite since it is unclear if they are the same element or are meant to be directed separate portions of the side rail.  
Claim 1 recites the outer wall of the second portion and the fourth generally planar contact portion appear to be directed to the same element (146) on the side rail. This renders the claim indefinite since it is unclear if they are the same element or are meant to be directed separate portions of the side rail.  It is suggested that applicant differentiate the portions and maintain one label of each single element throughout the claim.
Claim 11 recites the limitation "a portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different than a portion recited in line 14. It is also unclear if this the same or different from the receiving portion, first portion, and the second portion. It is suggested that applicant differentiate the portions and maintain one label of each single element throughout the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0266791 to Perry in view of US Patent 10,932,560 to Leng
Perry teaches a blow-molded plastic structure (10) constructed using a blow-molding process. The blow-molded plastic structure comprising a tabletop (12) including an upper surface (14), a lower surface (16), and a hollow interior portion (see e.g. Fig. 11) disposed between the upper surface (14) and the lower surface (16) of the tabletop (12). A lip (20) extending downwardly relative to the lower surface (16) of the tabletop (12). The lip (20) including an outer surface (20, Fig. 11) and an inner surface (inner side of 20, Fig. 11). An inwardly extending portion (small shoulder on the inner wall of the lip (20), Fig. 11) extending inwardly from the inner surface of the lip. A side rail (42/44) of a frame, the side rail (42/44) including a receiving portion that receives the inwardly extending portion, the side rail including a portion that supports the lower surface of the table top, the side rail including a portion that supports the lip. A fastener extends through an upper portion of the side rail and into the inwardly extending portion as best seen in figure 9.  A first portion of the side rail is considered to be the portion that is bent over at the lowest extent and engages a lower second table as seen in figure 14 below. A second portion of the side rail is considered to be the wider portion above the first portion and that engages the lip as seen in figure 14 below. 
Perry does not expressly disclose a third generally planar contact portion which creates a tubular configuration with an enclosed volume. Leng teaches a table having multiple embodiments of side rails (13) of a frame as best seen in figures, 4, 7, and 10. The side rail has a protruding/notch portion (133) to make the tubular L-shaped section. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Perry by adding additional wall (third generally planar contact portion)  horizontally between the walls of the frame as taught by Leng to increase the strength of the frame (help reduce warping/distortion). 

    PNG
    media_image1.png
    313
    375
    media_image1.png
    Greyscale
 
Perry ‘791 Marked up Figure 14 


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. It should be noted that the new language about the first and second portion of the side rail raises 112 issues since multiple portions appear to be directed to the same single element (have different labels for a single element). It is suggested that applicant differentiate the portions and maintain one label of each single element throughout the claim.  In the alternative the portions should be tied together with language similar to “the outer wall of the first potion includes a second generally planar contact portion.” 
The applicant argues that Leng does not mention adding additional wall, reducing warping, or reducing distortion. The examiner agrees that Leng does not mention these things, but that Leng does teach making the side rail a closed shape and it is known that a closed shape versus an open shape is stronger (torsional). The examiner has cited some secondary references to show that it is known that a closed rail (like Leng) is stronger in regards to warping/torsion than an open rail (like Perry).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637